


                Exhibit 10.2


OWENS & MINOR, INC.
[20__] EXECUTIVE INCENTIVE PROGRAM


1.    PURPOSE    


        The purpose of the Owens & Minor, Inc. [20__] Executive Incentive
Program (the “Program”) is to permit Owens & Minor, Inc. and its Subsidiaries
(the “Company”) to provide awards of annual incentive compensation which satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Internal Revenue Code. This Program evidences the terms and conditions of
“Incentive Awards” granted under and pursuant to the terms of the Owens & Minor,
Inc. 2005 Stock Incentive Plan. This Program and the Awards granted hereunder
shall be administered in accordance with the terms of the Owens & Minor, Inc.
2005 Stock Incentive Plan.


2.    DEFINITIONS    


"[20__] COMPANY DILUTED EPS" shall mean, for the Performance Period, the
Company's net income per diluted common share as presented in the Company's
consolidated audited income statement for the Performance Period, adjusted to
eliminate or exclude the after-tax effects of unusual or non-recurring items,
including but not limited to, the effect of accounting and/or tax changes;
tangible and intangible asset impairment charges; fees, expenses and charges
associated with debt and/or equity financing transactions and merger and
acquisition activity (including the purchase or sale of a business unit or its
assets); gains/losses from asset sales not made in the ordinary course of
business; retirement plan gains/losses; and gains/losses or charges associated
with material litigation, regulatory, tax or insurance settlements. Adjustments
to the Company’s net income per diluted common share for purposes of determining
any Award earned hereunder shall be taken into account only to the extent that
they are separately identified or quantified in the Company’s consolidated
audited financial statements, the notes to the consolidated financial
statements, “Management’s Discussion and Analysis” in the Company’s [20__]
Annual Report on Form 10-K or in other Company filings with the Securities and
Exchange Commission.


"[20__] COMPANY NET INCOME " shall mean, for the Performance Period, the
Company's Net Income as presented in the Company's consolidated audited income
statement for the Performance Period, adjusted to eliminate or exclude the
after-tax effects of unusual or non-recurring items, including but not limited
to, the effect of accounting and/or tax changes; tangible and intangible asset
impairment charges; fees, expenses and charges associated with debt and/or
equity financing transactions and merger and acquisition activity (including the
purchase or sale of a business unit or its assets); gains/losses from asset
sales not made in the ordinary course of business; retirement plan gains/losses;
and gains/losses or charges associated with material litigation, regulatory, tax
or insurance settlements. Adjustments to the Company’s Net Income for purposes
of determining any Award earned hereunder shall be taken into account only to
the extent that they are separately identified or quantified in the Company’s
consolidated audited financial statements, the notes to the consolidated
financial statements, “Management’s Discussion and Analysis” in the Company’s
[20__] Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission.


    “[20__] COMPANY NET REVENUE” shall mean, for the Performance Period, the
Company’s Net Revenue as reported in the Company’s consolidated income statement
for the Performance Period, adjusted to include (to the extent not already
included) any revenue relating to unusual or non-recurring items, including but
not limited to, merger and acquisition activity; revenue associated with
material litigation or insurance settlements.


    
    “[20__] COMPANY RETURN ON AVERAGE ASSETS” shall mean [20__] Company Net
Income divided by the Company’s average total assets (calculated by averaging
the Company’s total assets as of each month-end during the Performance Period).


            "AWARD" shall mean an Incentive Award (as defined under the Stock
Plan) that entitles the Participant to a




--------------------------------------------------------------------------------




cash payment in accordance with, and subject to, the terms of this Program.


            "BOARD" shall mean the Board of Directors of the Company.


            "CODE" shall mean the Internal Revenue Code of 1986, as amended.


            "COMMITTEE" shall mean the Compensation & Benefits Committee of the
Board or any subcommittee thereof which meets the requirements of
Section 162(m)(4)(C) of the Code.


        "EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as
amended.


            "PARTICIPANT" shall mean each individual serving in one of the
positions of the Company identified in Annex A hereto.


            "PERFORMANCE PERIOD" shall mean the Company's [20__] fiscal year.


    “PRIMARY PERFORMANCE GOAL” shall mean [20__] Company Diluted EPS.


            "PROGRAM" shall mean this Owens & Minor, Inc. [20__] Executive
Incentive Program, as amended from time to time.


    “QUALITATIVE PERFORMANCE FACTOR” shall mean, with respect to each
Participant, an assessment of his or her job performance based on qualitative
measurements such as strength of leadership, goal implementation, strategic
focus, overall management skills and other measurements as determined by the
Committee in its sole discretion.


    “SECONDARY PERFORMANCE GOAL” shall mean each of [20__] Company Net Income,
[20__] Company Net Revenue, [20__] Company Return on Average Assets and the
Qualitative Performance Factor.


            "STOCK PLAN" shall mean the Owens & Minor, Inc. 2005 Stock Incentive
Plan and/or any prior and successor stock plans adopted or assumed by the
Company.


            "SUBSIDIARY" shall mean any entity that is directly or indirectly
controlled by the Company or any entity, in which the Company has at least a 50%
equity interest.


3.    ADMINISTRATION    


(a)  Subject to subsection (b) below, the Program shall be administered by the
Committee, which shall have full authority to interpret and amend the Program,
to establish rules and regulations relating to the operation of the Program, to
select Participants, to determine the maximum Awards and the amounts of any
Awards and to make all determinations and take all other actions necessary or
appropriate for the proper administration of the Program. Before any payments
are made under the Program, the Committee shall certify in writing as to the
achievement of the Primary Performance Goal and each Secondary Performance Goal.
The Committee's interpretation of the Program, and all actions taken within the
scope of its authority, shall be final and binding on the Company, its
stockholders and Participants and their respective successors and assigns.


    (b) This Program is intended to comply, both by its terms and in its
operation, with Section 162(m) and other provisions of the Code in order to make
it as tax-efficient for the Company as possible. Accordingly, any modifications
to the Primary Performance Goal or any Secondary Performance Goal that would
increase the amount of any Award shall be made by the Committee prior to March
31, [20__] and the identification of any unusual, non-recurring or discretionary
adjustments to the Primary Performance Goal or any Secondary Performance Goal
shall be made by the Committee on or before the last day of the Performance
Period.


       






--------------------------------------------------------------------------------




4.    DETERMINATION OF AWARDS    
        
(a)    Each Participant is hereby granted an Award that, contingent upon
achievement of the Primary Performance Goal, will entitle the Participant to
receive a cash payment calculated as provided in Annex A hereto under “Primary
Performance Goal--Award Amount,” subject to reduction as specified in subsection
(b) below.


(b)    If the Primary Performance Goal is achieved, the Award Amount provided in
Annex A for any Participant shall be reduced (but not increased) based on the
achievement of the Secondary Performance Goals specified on Annex A (and
relative to the weights assigned to them). Set forth on Annex A hereto are the
following: (i) the goal levels established for each [20__] Secondary Performance
Goal and (ii) the weight attributable to each [20__] Secondary Performance Goal.


(c)    Following the end of the Performance Period, the Committee shall certify
as to the achievement of the Primary Performance Goal and each Secondary
Performance Goal as specified herein and shall calculate the applicable award
amount for each Participant, if any. Notwithstanding the foregoing, the
Committee may make any adjustments in its discretion that would reduce the
amount paid for any Award earned hereunder.


 5.    PAYMENT OF AWARDS    
     
Except as provided in the Stock Plan in the event of a Change in Control (as
defined under the Stock Plan), a Participant will receive all or part of the
amount payable under an Award, only if the Committee certifies that the
applicable Primary Performance Goal has been achieved and then only to the
extent that the Secondary Performance Goals have been achieved. In addition, a
Participant will receive the amount payable under an Award only if the
Participant is employed on the last day of the Performance Period; provided,
however, that if the Primary Performance Goal is achieved, the Committee, in its
discretion, may determine to make a pro rata payment of an Award for a
Participant who is not employed on the last day of the Performance Period in
accordance with the Company’s executive severance policy. All Awards earned
shall be paid in cash in a lump sum no later than March 15, [20__].


 6. RECOUPMENT POLICY 


Notwithstanding any other provision in this Agreement to the contrary, any Award
under this Program is subject to recoupment by the Company in accordance with
the Company’s Policy on Recoupment of Executive Incentive Compensation in effect
on the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors.


7.    OTHER PROVISIONS    


            (a)   Neither the establishment of this Program, nor any action
taken hereunder, shall be construed as giving any Participant any right to be
retained in the employ of the Company. Nothing contained in this Program shall
limit the ability of the Company to make payments or awards to Participants
under any other plan, agreement or arrangement.


            (b)  The rights and benefits of a Participant hereunder are personal
to the Participant and, except for payments made following a Participant's
death, shall not be subject to any voluntary or involuntary alienation,
assignment, pledge, transfer, encumbrance, attachment, garnishment or other
disposition.


            (c)  Awards under this Program shall not constitute compensation for
the purpose of determining participation or benefits under any other plan of the
Company unless specifically included as compensation in such plan.


            (d)  The Company shall have the right to deduct from Awards any
taxes or other amounts required to be withheld by law.






--------------------------------------------------------------------------------




            (e)  All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Program shall be determined in
accordance with the laws of the Commonwealth of Virginia without regard to
principles of conflict of laws.


            (f)    If any provision of this Program would cause Awards not to
constitute "qualified performance-based compensation" under Section 162(m) of
the Code, that provision shall be severed from, and shall be deemed not to be a
part of, the Program, but the other provisions hereof shall remain in full force
and effect.


            (g)  No member of the Committee or the Board, and no officer,
employee or agent of the Company shall be liable for any act or action
hereunder, whether of commission or omission, taken by any other member, or by
any officer, agent, or employee, or, except in circumstances involving bad
faith, for anything done or omitted to be done in the administration of the
Program.


8.    EFFECTIVE DATE    


        The Program shall be effective as of January 1,
[20__].                                        














































































--------------------------------------------------------------------------------




Annex A


OWENS & MINOR [20__] EXECUTIVE INCENTIVE PROGRAM


AWARD OPPORTUNITY


Position
Cash Target as a
Percentage of Base Salary
Chairman and CEO
75%
President & COO and Executive Vice President (Grade X2) or
Senior Vice President (Grade X3)  
50%
Senior Vice President (Grade X4)
40%
Vice President (Grade X5)
35%





PRIMARY PERFORMANCE GOAL




[20__] Company Diluted EPS (1)
Award Amount (2)
$
2X (Cash Target x Base Salary)
 
 



(1)
No awards shall be made under this program if the Primary Performance Goal is
not achieved.

(2)
The Award Amount is subject to reduction based on the level of actual
achievement by the Participant of the Secondary Performance Goals described
below.











SECONDARY PERFORMANCE GOALS AND WEIGHTS


Position
[20__] Company
Net Revenue
[20__] Company
Net Income
[20__] Company
 Return on Average Assets




Qualitative
Performance Factor
All above positions
20%
40%
20%
20%





























--------------------------------------------------------------------------------




SECONDARY PERFORMANCE GOAL LEVELS


Achievement Level (1)
[20__] Company
Net Revenue
(thousands)
[20__] Company
Net Income
(thousands)
[20__] Company Return on Average Assets (%)
Qualitative Performance Factor
200% (Maximum)
$
$
%
Based on qualitative assessment of performance by Committee
100% (Target)
$
$
%
Based on qualitative assessment of performance by Committee
25% ( Threshold )
$
$
%
Based on qualitative assessment of performance by Committee



(1)
If a [20__] Performance Goal (other than the Qualitative Performance Factor) is
achieved at a level between Threshold and Target or Target and Maximum, then the
amount of the Award will be determined based on a straight line interpolation of
achievement levels between the Threshold and Target or the Target and Maximum,
as applicable. Achievement levels of the Qualitative Performance Factor shall be
determined for each Participant by the Committee in its sole discretion.





